United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-1827
                                ___________

Fred Jones,                            *
                                       *
              Appellant,               *
                                       *
       v.                              *
                                       *
Becker Group O&Fallon Division, a      *
Division of Becker Group, Inc.;        *
International Union, United            *
Automobile, Aerospace &                * Appeal from the United States
Agricultural Implement Workers of      * District Court for the
America, Local 282,                    * Eastern District of Missouri.
                                       *
              Appellees,               *         [UNPUBLISHED]
                                       *
Missouri Department of Labor and       *
Industrial Relations,                  *
                                       *
              Movant.                  *
                                  ___________

                       Submitted: November 15, 1999

                            Filed: November 17, 1999
                                ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Fred Jones appeals following the district court’s1 grant of summary judgment in
his hybrid breach of duty of fair representation/breach of collective bargaining
agreement action under section 301 of the Labor Management Relations Act 1947, 29
U.S.C. § 185. He also moves for appointment of counsel. Having carefully reviewed
the record and the parties’ briefs, we decline to appoint counsel, and we affirm on the
basis that Becker Group O&Fallon Division had the right to discharge Mr. Jones under
the collective bargaining agreement, and therefore that Local 282, United Automobile,
Aerospace and Agricultural Implement Workers of America did not breach any duty
it may have had to represent Mr. Jones by failing to fully prosecute the grievance. See
Blount v. Local Union 25, 984 F.2d 244, 248 (8th Cir. 1993) (union does not breach
duty by failing to prosecute if plaintiff had no bona fide grievance against employer);
Leeuwen v. U.S. Postal Service, 628 F.2d 1093, 1096-97 (8th Cir. 1980) (probationary
employee had no right to continuing employment, so discharge could not be breach of
collective bargaining agreement).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                          -2-